OPINION OF THE COURT
Per Curiam.
The respondent acknowledges that on December 13, 2010, he was personally served with a copy of the petition dated June 28, 2010, which contained three charges of professional misconduct. Charge one alleged that he failed to cooperate with the investigation of the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts (hereinafter the Grievance Committee), and charges two and three alleged that he engaged in the unauthorized practice of law during his suspension. In his answer to the petition, the respondent admitted to charges one and two.
The respondent is aware that the Grievance Committee is investigating an additional complaint of professional misconduct against him regarding his representation of a buyer in the purchase of four residential properties after he was suspended from the practice of law. He acknowledges that if additional charges were brought predicated on these new allegations, he could not successfully defend himself on the merits against such charges.
*160The respondent acknowledges that his resignation is freely and voluntarily rendered, that he is not being subjected to coercion or duress by anyone, and that he is fully aware of the implications of its submission.
The respondent’s resignation is submitted subject to any application by the Grievance Committee for an order directing that he make restitution and that he reimburse the Lawyers’ Fund for Client Protection pursuant to Judiciaiy Law § 90 (6-a). He acknowledges the continuing jurisdiction of the Court to make such an order, which could be entered as a civil judgment against him. The respondent specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee recommends that the respondent’s resignation be accepted.
Inasmuch as the proffered resignation complies with the requirements of 22 NYCRR 691.9, it is accepted and, effective immediately, the respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law. The disciplinary proceeding previously authorized by order of this Court dated October 28, 2010, as amended, is discontinued in light of the respondent’s resignation.
Pkudenti, P.J., Mastro, Rivera, Skelos and Sgroi, JJ., concur.
Ordered that the resignation of Jonathan Mason-Kinsey, admitted as Jonathan G. Mason-Kinsey, is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Jonathan Mason-Kinsey, admitted as Jonathan G. Mason-Kinsey, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Jonathan Mason-Kinsey, admitted as Jonathan G. Mason-Kinsey, shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Jonathan Mason-Kinsey, admitted as Jonathan G. Mason-Kinsey, is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to an*161other an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if Jonathan Mason-Kinsey, admitted as Jonathan G. Mason-Kinsey, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f); and it is further,
Ordered that the disciplinary proceeding authorized by decision and order of this Court dated October 28, 2010, as amended, is discontinued.